IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46399

STATE OF IDAHO,                                )
                                               )   Filed: May 29, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
LOGAN D. GLENN,                                )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Peter G. Barton, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before HUSKEY, Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Logan D. Glenn pled guilty to one count of kidnapping in the second degree, Idaho Code
§§ 18-4501, 18-4503, and one count of unlawful possession of a firearm, I.C. § 18-3316. In
exchange for his guilty plea, additional charges were dismissed. The district court imposed a
unified sentence of twenty years with five years determinate for second degree kidnapping and a
concurrent sentence of five years indeterminate for unlawful possession of a firearm. Glenn filed
an Idaho Criminal Rule 35 motion for reduction of sentence, which the district court denied.
Glenn appeals.



                                               1
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Glenn’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Glenn’s Rule 35 motion is affirmed.




                                                2